Citation Nr: 1548889	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  15-34 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a coccyx disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1957 to August 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2013 and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that the issues of entitlement to service connection for itching of the right ear, and right and left arm disabilities, were certified on appeal.  However, such appears to be a clerical error, as on his September 2015 VA-Form 9, the Veteran specifically appealed the issues of entitlement to service connection for sleep apnea and a coccyx disability, only.  Therefore, the issues of entitlement to service connection for itching of the right ear, and right and left arm disabilities, are not currently on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident during service.
 
 2. There is no current diagnosis of a coccyx disability or residuals thereof.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).
 
2.  The criteria for service connection for a coccyx disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

In the instant case, the Board finds that VA has satisfied its duty to notify through January 2013 and January 2015 letters.  The claims were then adjudicated in June 2013 and March 2015, after the appropriate notice.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Veteran was afforded a VA examination in December 2014 in connection with his claim of service connection for a coccyx disability, which the Board finds is adequate.  VA has not obtained a medical opinion in connection with the claimed sleep apnea as there is no evidence that the currently diagnosed sleep apnea may be associated with service.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).

Thus, the Board finds that VA has fully satisfied the duty to assist; additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498   (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's claimed disabilities are not contemplated under this regulation.  Therefore credible lay evidence of continuous symptoms can support the claims. 

Sleep Apnea 

Records dated during the appeal period reflect that the Veteran has a current diagnosis of sleep apnea.  A 2002 VA treatment record notes that the Veteran's sleep apnea had begun "months ago."  In 2014, the Veteran's wife stated that the Veteran's sleep apnea had begun around the time that he turned 50.  

In March 2014, the Veteran's spouse stated that the Veteran had snored for years, and that there were times when he would stop breathing in his sleep, before receiving his C-PAP machine in 2002.

However, a review of the service treatment records is negative for any indication of sleep apnea or symptoms thereof.  There is also no evidence to suggest that the Veteran suffered from sleep apnea for many decades following service.  To that extent, the Veteran's spouse stated that his sleep apnea was diagnosed in his 50's, and the treatment records document the diagnosis in the early 2000s, over 25 years following service separation.  The Veteran has not reported a continuity of symptoms of sleep apnea.  Finally, there is no medical nexus to relate the Veteran's current sleep apnea with his service.  Accordingly, the Board finds that the claim for service connection for sleep apnea must be denied.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the cause and etiology of the Veteran's symptoms falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 n.4 (Fed. Cir, 2007) (lay persons not competent to diagnose cancer)."  While the Veteran and his spouse are competent to state that the Veteran snored for many years and appeared to stop breathing for a while in his sleep, they are not competent to state that such was due to sleep apnea, as such a determination requires medical skill and expertise.  In that regard, the Veteran has not stated any specific contentions of continuity of symptoms of sleep apnea, rather, he has asserted only conclusory statements with regard to his claim.  The Board finds that the medical evidence outweighs those statements and do not support a claim for service connection for sleep apnea.  Accordingly, as the preponderance of the evidence is against the claim, the claim must be denied.

Coccyx Disability

The Veteran contends that he currently suffers from a disability of the coccyx due to an injury he sustained in service.  The service treatment records reflect that in May 1966, the Veteran fell on his back while stepping from one boat to another.  He had pain in the lower sacral area.  The diagnosis was contusion of the coccyx.  In June 1966, he reported soreness in the buttocks/coccyx area.  The remainder of the service records are negative for complaints or treatment for the coccyx. 

Post-service treatment records include a 2014 VA examination, at which time a complete physical examination of the thoracolumbar spine was conducted.  The examiner reviewed the service treatment records, noting the 1966 injury.  A disability of the coccyx, however, was not found on VA examination.  The remainder of the post-service treatment records are negative for a coccyx disability. 

The Board notes that in the absence of proof of a present disability, there can be no valid claim.  See Brammer  v. Derwinski, 3 Vet. App. at 225.  In this case, the evidence does not demonstrate the presence of a current disability of the coccyx.  The Veteran has not identified any other medical evidence to support his claim.  Accordingly, the claim must be denied.

As the preponderance of the evidence is against the claims of service connection for a coccyx disability, the claim must be denied.


ORDER

Service connection for sleep apnea is denied.

Service connection for a disability of the coccyx is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


